DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a video decoding method comprising: obtaining most probable mode (MPM) flag indicating whether to use any one among a plurality of intra prediction modes included in MPMs of a current block; obtaining an extended intra mode flag indicating whether to use one among a plurality of intra prediction modes included in an extended intra mode list or one among a plurality of remaining intra prediction modes as an intra prediction mode of the current block when MPM flag indicates not to use any one among the plurality of intra prediction modes included in the MPMs.  However, the closest prior art does not teach configuring the extended intra mode list using the plurality of intra prediction modes included in the MPMs; when the extended intra mode flag indicates to use one among the plurality of intra prediction modes included in the extended intra mode list as the intra prediction mode of the current block, determining an intra prediction mode among the plurality of intra predictionAppln. No.: 16/970,179 modes included in the extended intra mode list to be the intra prediction mode of the current block; and performing intra prediction on the current block using the intra prediction mode of the current block, wherein, when the MPMs of the current block include intra prediction modes of a left neighboring block of the current block and an upper neighboring block of the current block, the MPMs are a DC mode and a first directional mode, and a prediction mode of a right neighboring block of the current block is a second directional mode, the extended intra mode list includes a bilinear mode, a plane mode, the second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487